OPINION ON PETITION POR RE-HEARING.
Reavis, J.
On review of this cause, on the petition for re-hearing of plaintiff and receiver, we are content with the decision announced. In those con*523elusions the issues as presented in the pleadings filed in the superior court were alone considered. The issues of fact raised there were joined by both parties. A trial was had and testimony heard by the court. Findings of fact and conclusions of law were made and judgment was entered. The rights of the respective parties were finally concluded by the judgment. The technical accuracy of the pleadings was not questioned in the court below, and was not seriously questioned upon argument here, though much attention is given to them in the able argument for a re-hearing filed by the plaintiff and receiver.
It is maintained with much force by the learned counsel for plaintiff and receiver, in the petition, that the opinion rendered in the cause places the mortgage or trust deed of plaintiff subordinate and inferior to the claim of any general creditor against the defendant corporation, Seattle Coal and Iron Company. It was stated before that the cause “ is heard and determined upon the issues presented in the pleadings,” which apparently ought to confine the decision to the parties before the court. It was also found that, as between the parties at trial, the testimony adduced by petitioners raised the presumption that the bondholders represented by the plaintiff were substantially identical with the original stockholders, and, arguendo, mention was made that the plaintiff was registrar of the stock and bonds and that the receiver had formerly shown to the court where the stock book was and that it was in his possession; that the plaintiff did not rebut, although within its power, the presumption raised by the testimony of the petitioners of the substantial identity of the bondholders and stockholders, and that the receiver did not satisfactorily explain why the stock book was not produced at the *524trial. No issue was presented here between the general creditors, other than petitioners, if any, of the Seattle Coal & Iron Company and the plaintiff and receiver, and none is now determined by this court.
Scott, C. J., and Anders and Dunbar, JJ., concur.